

115 HR 688 RS: Arapaho National Forest Boundary Adjustment Act of 2017
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 70115th CONGRESS1st SessionH. R. 688[Report No. 115–57]IN THE SENATE OF THE UNITED STATESFebruary 7 (legislative day, February 6), 2017Received; read twice and referred to the Committee on Energy and Natural ResourcesMay 9, 2017Reported by Ms. Murkowski, without amendmentAN ACTTo adjust the boundary of the Arapaho National Forest, Colorado, and for other purposes.
	
 1.Short titleThis Act may be cited as the Arapaho National Forest Boundary Adjustment Act of 2017. 2.Arapaho National Forest boundary adjustment (a)In generalThe boundary of the Arapaho National Forest in the State of Colorado is adjusted to incorporate the approximately 92.95 acres of land generally depicted as The Wedge on the map entitled Arapaho National Forest Boundary Adjustment and dated November 6, 2013, and described as lots three, four, eight, and nine of section 13, Township 4 North, Range 76 West, Sixth Principal Meridian, Colorado. A lot described in this subsection may be included in the boundary adjustment only after the Secretary of Agriculture obtains written permission for such action from the lot owner or owners.
 (b)Bowen Gulch Protection AreaThe Secretary of Agriculture shall include all Federal land within the boundary described in subsection (a) in the Bowen Gulch Protection Area established under section 6 of the Colorado Wilderness Act of 1993 (16 U.S.C. 539j).
 (c)Land and Water Conservation FundFor purposes of section 200306(a)(2)(B)(i) of title 54, United States Code, the boundaries of the Arapaho National Forest, as modified under subsection (a), shall be considered to be the boundaries of the Arapaho National Forest as in existence on January 1, 1965.
 (d)Public motorized useNothing in this Act opens privately owned lands within the boundary described in subsection (a) to public motorized use.
 (e)Access to non-Federal landsNotwithstanding the provisions of section 6(f) of the Colorado Wilderness Act of 1993 (16 U.S.C. 539j(f)) regarding motorized travel, the owners of any non-Federal lands within the boundary described in subsection (a) who historically have accessed their lands through lands now or hereafter owned by the United States within the boundary described in subsection (a) shall have the continued right of motorized access to their lands across the existing roadway.May 9, 2017Reported without amendment